 


114 HR 2678 IH: To prohibit United States contributions to the United Nations Population Fund.
U.S. House of Representatives
2015-06-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 2678 
IN THE HOUSE OF REPRESENTATIVES 
 
June 4, 2015 
Mr. Salmon introduced the following bill; which was referred to the Committee on Foreign Affairs
 
A BILL 
To prohibit United States contributions to the United Nations Population Fund. 
 
 
1.Prohibition on United States contributions to the United Nations Population FundNo funds available to the Department of State or any other department or agency may be used to provide contributions directly or indirectly to the United Nations Population Fund.  